MEMORANDUM **
Daniel Contreras-Lopez appeals from his sentence imposed following his guilty plea conviction for possession with intent to distribute 500 grams or more of a mixture containing a detectable amount of methamphetamine, in violation of 21 U.S.C. § 841(a)(1) & 841(b)(1)(A).
The government contends that the appeal should be dismissed because Contreras-Lopez expressly waived his right to appeal in his plea agreement.
As part of his plea agreement, Contreras-Lopez waived any right to appeal his sentence. In addition, at the Rule 11 colloquy, Contreras-Lopez verbally expressed his understanding of and consent to the appellate waiver provision of the plea agreement. Because Contreras-Lopez does not challenge the validity of the waiver of the right to appeal, and there is no evidence that the waiver was not knowing or not voluntary, we enforce the waiver *786and dismiss the appeal. United States v. Anglin, 215 F.Sd 1064, 1068 (9th Cir.2000).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.